Citation Nr: 0427809	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss, based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
bilateral hearing loss and assigned the disability a 
noncompensable rating, effective June 2000, the date of 
receipt of the veteran's claim.  The veteran expressed his 
dissatisfaction with the initial, noncompensable rating 
assigned.  In a December 2003 rating decision, the RO 
confirmed and continued the noncompensable rating.  The 
veteran pursued his appeal.  

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002), 38 C.F.R. 
§ 20.900(c) (2003), the veteran's motion for advancement on 
the docket has been granted.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Audiology evaluation findings in November 2001 compute to 
level II hearing loss in the veteran's right ear and to level 
IV hearing loss in his left ear.  

3.  Audiology evaluation findings in September 2003 compute 
to level II hearing loss in the veteran's right ear and to 
level III hearing loss in his left ear.  




CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.85, 4.86 
Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for service connection for bilateral hearing loss 
was received in June 2000, prior to when the VCAA was 
enacted.  The initial determination was made in December 
2000, shortly after the VCAA was enacted.  In October 2002, 
the veteran was informed of the VCAA, which also advised him 
of the development actions required by the statute.  A 
statement of the case was issued in December 2002 and a 
supplemental statement of the case was issued in July 2003, 
which contained the pertinent provisions of the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Hence, 
there has been substantial compliance with Pelegrini II in 
that the appellant has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II.  

Essentially, the veteran maintains that his bilateral hearing 
loss is such that a compensable rating is warranted.  He 
contends that he must now wear hearing aids but that he still 
has a hard time hearing.  

In medical statements, dated in May 2000, February 2001 and 
August 2003, S. Smith, M.D., the veteran's treating physician 
related that the veteran has severe high frequency hearing 
loss.  Further private treatment records confirm the veteran 
has been fitted for hearing aids.  

The results of the veteran's November 2001 VA audiology 
evaluation revealed the following puretone thresholds, in 
decibels:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
55
60
70
58
LEFT
45
45
65
75
57

The speech discrimination ability was 100 percent in the 
right ear and 80 percent in the left ear.  The examination 
was conducted by an audiologist; the scores were obtained by 
using a controlled speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The diagnosis was bilateral 
moderate sensorineural hearing loss.  



The results of the veteran's September 2003 VA audiology 
evaluation revealed the following puretone thresholds, in 
decibels:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
20
45
55
38
LEFT
35
35
60
60
48

The speech discrimination ability was 88 percent in the right 
ear and 80 percent in the left ear.  The examination was 
conducted by an audiologist; the scores were obtained by 
using a controlled speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The diagnosis was bilateral 
mild to moderately severe sensorineural hearing loss.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

The veteran's service-connected bilateral hearing loss is 
rated in VA's Schedule for Rating Disabilities under the 
criteria for evaluating diseases of the ear, specifically 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Evaluations of 
hearing loss range from noncompensable to 100 percent, which 
are based on organic impairment of hearing acuity, as 
measured by the results of controlled speech discrimination 
tests, together with average hearing threshold levels, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  Id.  There is also 
a provision for evaluating exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86.  

38 C.F.R. § 4.86(a) provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher Roman numeral.  
Each ear will be evaluated separately.  

38 C.F.R. § 4.86(b) provides that, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher Roman numeral.  That numeral will then 
be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Applying the relevant law and regulations in the veteran's 
case, the Board notes that the results of the November 2001 
VA audiology examination revealed that the average puretone 
decibel for the right ear was 58; speech discrimination was 
100 percent.  By intersecting the column in Table VI for 
average puretone decibel loss with the line for percent of 
discrimination, the resulting Roman numeric designation for 
the right ear is II.  The same examination report shows that 
the average puretone decibel loss for the veteran's left ear 
was 57; speech discrimination was 80 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss with the line for percent of discrimination, the 
resulting Roman numeric designation for the left ear is IV.  

The results of the veteran's September 2003 VA audiology 
examination revealed that the average puretone decibel for 
the right ear was 38; speech discrimination was 88 percent.  
By intersecting the column in Table VI for average puretone 
decibel loss with the line for percent of discrimination, the 
resulting Roman numeric designation for the right ear is II.  
The same examination report shows that the average puretone 
decibel loss for the veteran's left ear was 48; speech 
discrimination was 80 percent.  By intersecting the column in 
Table VI for average puretone decibel loss with the line for 
percent of discrimination, the resulting Roman numeric 
designation for the left ear is III.  

Reference is then required to Table VII for assignment of a 
disability percentage evaluation.  With the results of the 
November 2001 audiology examination showing a Roman numeric 
designation of II for the better ear and IV for the poorer 
ear, the point of intersection on Table VII requires a 
noncompensable evaluation under Diagnostic Code 6100.  

With the results of the September 2003 audiology examination 
showing a Roman numeric designation of II for the better ear 
and III for the poorer ear, the point of intersection on 
Table VII requires a noncompensable evaluation under 
Diagnostic Code 6100.  

Table VII
Percentage evaluation for hearing impairment

Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As explained above, the criteria for rating hearing loss also 
includes analysis under 38 C.F.R. § 4.86, which calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on both the November 2001 
and September 2003 VA audiology examinations do not meet the 
criteria for application of Table VIa.  

In view of the foregoing, the Board must conclude that a 
noncompensable evaluation, and no higher, is entirely 
appropriate for the veteran's bilateral hearing loss.  In 
reaching this decision, the Board had considered the 
appropriateness of the initial rating for bilateral hearing 
loss under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Likewise, the board notes that the RO 
has effectively also done so while the appeal was pending.  
Thus, a remand for this purpose is unnecessary.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is cognizant of the diagnoses rendered at 
the conclusion of the veteran's November 2001 and September 
2003 VA audiology examinations; however, although the Board 
sympathizes with the veteran's difficulties due to hearing 
loss, the Board is constrained to abide by VA regulations.  
Disability ratings in hearing loss cases are assigned by way 
of a mechanical application of the average puretone 
thresholds and speech discrimination percentages to the 
tables furnished in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for a compensable rating for bilateral 
hearing loss, and the claim must be denied.  




ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



